EXHIBIT 10.62

 

SECOND DEED OF TRUST AND SECURITY AGREEMENT

 

THIS SECOND DEED OF TRUST AND SECURITY AGREEMENT (“Security Instrument”) is made
as of the 21st day of April, 2005, by ELECTROPURE, INC., a California
corporation (“ELTP”), ELECTROPURE HOLDINGS, LLC, a California limited liability
company ( “LLC”), to and for the benefit of ANTHONY M. FRANK  (“Lender”).

 

As used herein, the term “Borrower” shall mean Electropure, Inc. and its
wholly-owned subsidiary, Electropure Holdings, LLC, jointly and severally.

 

ELTP owes Lender the principal sum of Fifty Thousand Dollars ($50,000.00),
evidenced by that certain 8% Convertible Term Note dated April 21, 2005 (the
“Note”), a copy of which is attached hereto as Exhibit “A”.  The Note provides
that the full debt, if not paid earlier, shall be due and payable on August 18,
2005, the “Maturity Date” of the Note.

 

LLC obtained a Two Million Dollar ($2,425,000) deed of trust loan (the “First
Deed of Trust Loan”) from Farmers Insurance Group Federal Credit Union c/o
Business Partners, LLC (the “Senior Lien Holder”) on or about May 5, 2004, which
loan is secured by a first deed of trust lien on the Property (the “First Deed
of Trust”) and is also guaranteed by ELTP.  The documents evidencing or securing
the First Deed of Trust Loan are collectively referred to herein as the First
Deed of Trust Loan Documents.

 

This Security Instrument secures to Lender:

 

(a)               the repayment of the debt evidenced by the Note, with interest
as provided in the Note, and all renewals, extensions and modifications of the
Note;

 

(b)              the payment of all other sums, with interest as provided in the
Note, advanced under paragraph 6 hereof to protect the security of this Security
Instrument; and

 

(c)               the performance of Borrower’s covenants and agreements under
this Security Instrument and the Note.

 

For these purposes, Borrower irrevocably grants and conveys to Lender, with
power of sale, subject to the rights of the Senior Lien Holder under the First
Deed of Trust, the property located in Orange County, California which has the
address of 23456 South Pointe Drive, Laguna Hills, California 92653 and is
further described below (“Property Address”):

 

ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE COUNTY OF ORANGE, STATE OF
CALIFORNIA, AND DESCRIBED AS:  PARCEL 12, IN THE CITY OF LAGUNA HILLS, COUNTY OF
ORANGE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 120, PAGES 17 TO 21 OF
PARCEL MAPS, RECORDS OF ORANGE COUNTY, CALIFORNIA.

 

EXCEPTING ALL OIL, GAS AND OTHER MINERALS THAT MAY BE WITHIN OR UNDER THE LAND
ABOVE DESCRIBED AND ALL DRILLING AND OTHER RIGHTS WITH RESPECT THERETO EXCEPT
THE RIGHT TO DRILL, MINE, OF

 

1

--------------------------------------------------------------------------------